UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 29, 2012 RUBICON FINANCIAL INCORPORATED (Exact name of registrant as specified in its charter) Nevada 000-29315 13-3349556 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 18872 MacArthur Boulevard, First Floor Irvine, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (888) 668-9567 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On May 29, 2012, Dial-A-Cup, Inc. (“DAC”), a wholly owned subsidiary of the Registrant, cancelled the February 17, 2011 letter of intent to merge with Horizon Exterior Technology, Inc. (“Horizon”). Pursuant to the terms of the cancellation, Horizon has agreed to issue the Registrant 100,000 shares of its common stock. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Rubicon Financial Incorporated By: /s/ Joseph Mangiapane, Jr. Joseph Mangiapane, Jr., Chief Executive Officer Date: May 30, 2012
